DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 04/05/2022.
The application has been amended as follows: 
Cancel claim 10.

Allowable Subject Matter
Claims 1-4, 6-8, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Fuji et al. JP 2017-150050 A) discloses a method of electroplating of a metal layer securely adherent to the surface of stainless-steel objects, which includes a step of cathodic treatment in an electrolytic bath comprising methanesulfonic acid, and copper in an aqueous solution. However, Fuji does not disclose chelating agent nor pickling agent, as required by independent claim 1. 
Additionally, Bokisa (US 6,676,823 B1) discloses a method of electroplating copper on a substrate that may comprise (iron and chromium or nickel, ingredients of stainless steel), form a electrolytic bath comprising CuSO4, H2SO4, HCl, and methanesulfonic acid at concentration range of 15-325 g/L, and it may comprise a chelating agent. However, the independent claim 1 requires a pickling agent. H2SO4, HCl are known pickling agents for carbon steels however, they are not pickling agents suitable for a stainless steel as correctly agued by Applicant in remarks filed on 01/10/2022 (page 9). 
Therefore, the prior art of record do not disclose nor suggest the instantly claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794